Dissenting Opinion by
Mr. Justice Nix :
1 dissent.
The majority in reaching its conclusion that the orders of the court below must be reversed because of lack of compliance with the notice provision of §504 of the Election Code1 has chosen to ignore the clear language of the section and has judicially engrafted a requirement that the legislature did not deem necessary to impose. In setting forth the power of the court to act under §504 the legislature provided in pertinent part: “Upon the presentation of any such petition by the county board, or upon the filing by the board of its report and recommendations as to any petition presented by qualified electors under the provisions of section 503 of this act, the court of quarter sessions may make such order for the division, redivision, alteration, formation or consolidation of election districts, as will, in its opinion, promote the convenience of electors and the public interests. Provided, however, That the court shall not make any final order for the division, redivision, alteration, formation or consolidation of election districts until at least ten days after notice shall have been posted.”
Under the express and unambiguous language of this section the only time requirement relating to the notices was that they must be posted at least ten (10) days before the entry of any final order.2 The chronology recited in the majority opinion shows that posting oc*613curred on February 27, 1974, and the final orders consolidating the election districts were entered on March 11, 1974, twelve (12) days later.
The only objection raised by appellant as to the timeliness of the notice was that the hearing was held nine (9) days from the date of the posting. To insure full compliance with the section in question the court, in discussing this issue in its opinion, explained: “. . . the Court elected to proceed with the hearing, since both petitioners and respondent were represented by counsel and had witnesses present at the hearing, with the understanding that additional testimony by the respondent would be heard on March 11, 1974, and that no final order would issue from the Court until such testimony had been received. Such afforded the respondent twelve days notice before entry of a final order.”
Totally disregarding the question raised by the parties upon appeal the majority choose to interpret this section as requiring the notice to be given after the filing of the petition of the county board or its report and recommendations. Not only does the majority fail to point to the the language of the statute or case law that would suggest such a construction, it cavalierly dismisses the fact that none of the parties below offered such an interpretation: “Our review of the transcript of the lower court hearing indicates that appellant, appellees, and the court were of the mistaken belief that February 27, the date notices were first posted, was the determinative date.”
The only explanation offered by the majority for its avoidance of the clear language of the section is the cryptic statement: “The petition of the County Board of Elections is the foundation of all subsequent proceedings.” The suggestion that the action does not commence until the presentation of a petition by the county board or the filing by the board of its reports and *614recommendations completely loses sight of the section that immediately proceeds it.3
Even more surprising is the statement by the majority that: “Prior to the filing of such petition the court is without power to set a hearing date. . . .” It is quite common that courts set a specific time in their calendar during the term to entertain special matters of this nature. It is equally untenable to argue that a statutory notice provision must necessarily run from the filing of a petition or a report and recommendation in absence of express language to that effect.4
Here the clear legislative import was to afford objectors at least ten (10) days to contest the county board’s *615proposals. This was accomplished and I can find no basis for a finding of a violation of either the spirit or the letter of the notice requirement.
I am also fully satisfied that the court below did not abuse its discretion in consolidating the election districts herein. From a reading of this record and the excellent opinion of the court below it is clear to me that the criteria set forth in the statute was properly applied and that the court was correct in entering an order approving the request of the county board.
I would affirm the orders of the court below.

 1937, June 3, P. L. 1333, art. V, §504; 1945, April 4, P. D. 143, 25 P.S. 2703.


 No objection has been raised in this appeal as to the content of the notices or the manner in which they were posted.


 See section 503 which provides: “Upon the petition of twenty registered electors of any township, borough, ward or election district, to the court of quarter sessions of the proper county, praying for the division or redivision of such township, borough, ward, or election district into two or more election districts, or for the alteration of the bounds of any election district, or for the formation of one or more election districts out of two or more existing election districts, or parts thereof, or for the consolidation of adjoining election districts, the said court shall refer the said petition to the county board of elections, which shall make a full investigation of the facts, and shall report to the next term of the court its findings and recommendations as to the division, redivision, alteration, formation or consolidation of election districts prayed for. If the county board shall find that a division, redivision, alteration, formation or consolidation of election districts will promote the convenience of the electors and the public interests, it shall recommend a proper division, redivision, alteration, formation or consolidation of election districts, and shall accompany its report with a map, plot or draft of the new election district or districts proposed by it, if the same cannot be fully designated by natural lines. Such petitions may specify the boundaries desired by the petitioners, and may be accompanied by a map setting forth such boundaries.” 1937, June 3, P. L. 1333, art. V, §503; 1945, April 4, P. L. 143, 25 P.S. §2703.


 This is not an instance where the information to be conveyed is only contained in the pleading initiating the proceeding, the act specifically requires that the notice set forth the pertinent information necessary to permit any party with an adverse position to respond.